           Case 3:21-cv-05030-BHS-TLF Document 11 Filed 04/28/21 Page 1 of 4




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    DAWN LUI,
                                                        Case No. C21-5030 BHS-TLF
7                            Plaintiff,
           v.                                           ORDER SETTING PRETRIAL
8                                                       SCHEDULE
     LOUIS DEJOY,
9
                             Defendant.
10

11         Pursuant to Fed. R. Civ. P. 16(b), Local Civil Rule LCR 16(b), and the parties’

12   Joint Status Report (Dkt. 10), the Court establishes the following schedule:

13                                 Event                                     Date

14     Deadline to Join Additional Parties                               June 1, 2021

15     Deadline to Amend Pleadings                                       June 1, 2021

16     Disclosure of Plaintiff’s Expert Witnesses’ Reports              April 29, 2022

17     Disclosure of Defendant’s Expert Witnesses’ Reports              May 27, 2022

18     Disclosure of Rebuttal Expert Witnesses’ Reports                 June 24, 2022
       All motions related to discovery must be noted on the             Noting date:
19     motion calendar no later than the Friday before discovery
       closes pursuant to LCR 7(d) and LCR 37(a)(2)                      July 22, 2022
20
       Discovery completed by                                            July 29, 2022
21
       Last Date to File and Serve Dispositive Motions                September 2, 2022
22

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 1
            Case 3:21-cv-05030-BHS-TLF Document 11 Filed 04/28/21 Page 2 of 4




1           This order sets firm dates that can be changed only by order of the Court, not by

2    agreement of counsel or parties. The Court will alter these dates only upon good cause

3    shown; failure to complete discovery within the time allowed is not recognized as good

4    cause. If any of the dates identified in this Order or the Local Civil Rules fall on a

5    weekend or federal holiday, the act or event shall be performed on the next business

6    day.

7           Trial Date

8           A trial date will be set by the assigned District Judge, the Honorable Benjamin H.

9    Settle, if the case has not been resolved by the dispositive motion deadline.

10          Dispositive Motions

11          Any dispositive motion shall be filed and served on or before September 2,

12   2022. Pursuant to LCR 7(b), any argument being offered in support of a motion shall be

13   submitted as a part of the motion itself and not in a separate document. The motion

14   shall include in its caption (immediately below the title of the motion) a designation of

15   the date the motion is to be noted for consideration upon the Court’s motion calendar.

16   Dispositive motions shall be noted for consideration on a date no earlier than the fourth

17   Friday following filing and service of the motion. LCR 7(d)(3).

18          All briefs and affidavits in opposition to any motion shall be filed and served

19   pursuant to the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR

20   7. The party making a motion may file and serve a reply to the opposing party’s briefs

21   and affidavits. Any reply brief shall also be filed and served pursuant to the

22   requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7.

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 2
              Case 3:21-cv-05030-BHS-TLF Document 11 Filed 04/28/21 Page 3 of 4




1             Privacy Policy

2             Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact

3    the following information from documents and exhibits before they are filed with the

4    court:

5             •   Dates of Birth: redact to the year of birth

6             •   Names of Minor Children: redact to the initials

7             •   Social Security Numbers and Taxpayer Identification Number: redact in their

8                 entirety

9             •   Financial Accounting Information: redact to the last four digits

10            •   Passport Numbers and Driver License Numbers: redact in their entirety
11            All documents filed in the above-captioned matter must comply with Federal Rule
12   of Civil Procedure 5.2 and LCR 5.2.
13            Cooperation and Settlement
14            As required by LCR 37(a), all discovery matters are to be resolved by agreement
15   if possible. Counsel are further directed to cooperate in preparing the final pretrial order
16   in the format required by LCR 16.1, except as ordered below.
17            A settlement conference conducted between the close of discovery and the filing
18   of dispositive motions requires a face-to-face meeting or telephone conference between
19   persons with authority to settle the case. The settlement conference does not have to
20   involve a third-party neutral.
21            Should this case settle, counsel shall notify Judicial Law Clerk Miguel Mendez-
22   Pintado at Miguel_Mendez-Pintado@wawd.uscourts.gov or (253) 882-3894 as soon as
23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 3
           Case 3:21-cv-05030-BHS-TLF Document 11 Filed 04/28/21 Page 4 of 4




1    possible. Pursuant to LCR 11(b), an attorney who fails to give prompt notice of

2    settlement may be subject to such discipline as the Court deems appropriate.

3           Proof of Service and Sanctions

4           All motions, pretrial statements and other filings shall be accompanied by proof

5    that such documents have been served upon counsel for the opposing party or upon

6    any party acting pro se. The proof of service shall show the day and manner of service

7    and may be by written acknowledgment of service, by certificate of a member of the bar

8    of this Court, by affidavit of the person who served the papers, or by any other proof

9    satisfactory to the Court. Failure to comply with the provisions of the Order can result in

10   dismissal/default judgment or other appropriate sanctions.

11          The Clerk of Court is directed to send a copy of this Order to counsel for the

12   parties.

13          Dated this 28th day of April, 2021.

14

15

16                                                    A
                                                      Theresa L. Fricke
17                                                    United States Magistrate Judge

18

19

20

21

22

23

24

25

26   ORDER SETTING PRETRIAL SCHEDULE - 4
